Exhibit 10.3


Summary of Non-Employee Director Compensation


Each non-employee member of our Board of Directors currently receives the
following cash compensation:


 
·
an annual retainer of $15,000 for service on the Board of Directors ($30,000 for
service as non-executive Chairman of the Board of Directors), prorated for any
partial year of service;



 
·
an annual retainer of $2,500 for service on each committee of the Board of
Directors of which he or she is a member ($5,000 for service as chairman of any
such committee), prorated for any partial year of service;



 
·
a fee of $2,500 for each meeting of the Board of Directors that he or she
attends in person ($500 for each telephonic meeting of the Board of Directors in
which he or she participates); and



 
·
a fee of $1,000 for each committee meeting that he or she attends in person
other than in connection with a meeting of the full Board of Directors ($500 for
each telephonic committee meeting in which he or she participates).



All directors are reimbursed for expenses in connection with attendance at Board
of Directors and committee meetings.


Our Non-Employee Directors’ Stock Option Plan provides for the grant of options
to purchase shares of common stock to our non-employee directors.  Non-employee
directors elected for the first time receive an initial option to purchase
30,000 shares of common stock.  In addition, (a) all non-employee directors
(other than any non-employee Chairman of our Board of Directors) who have served
in such capacity for six months receive an annual option to purchase 10,000
shares of common stock and (b) any non-employee Chairman of our Board of
Directors who has served as a non-employee director for six months receives an
annual option to purchase 20,000 shares of common stock.  All options granted
under the non-employee directors’ plan have an exercise price equal to the fair
market value of our common stock on the date of grant.